Citation Nr: 0533107	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  97-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial rating for service-connected 
multiple arthralgia with low back pain, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel





INTRODUCTION

The veteran had active service from November 1983 to December 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2004.  This matter was 
originally on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

In July 2003, the veteran withdrew his request for a hearing 
before a Travel Board Section of the Board.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran's multiple 
arthralgia with low back pain does not in and of itself 
produce definite impairment of his health; nor does the 
evidence objectively demonstrate that the veteran suffers 
from incapacitating exacerbations of this disability three or 
more times a year.  


CONCLUSION OF LAW

The schedular criteria for a higher initial rating in excess 
of 20 percent for service-connected multiple arthralgia with 
low back pain have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.71a, Diagnostic Code 5009 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of June 2004 and Veterans Claims Assistance Act 
of 2000

Pursuant to the Board's June 2004 Remand, in Supplemental 
Statements of the Case (SSOC) issued in January and March 
2005, the Appeals Management Center (AMC) considered VA 
treatment records and private medical records associated with 
the claims file after the RO's last consideration of evidence 
pertinent to the veteran's increased rating claim in 
September 2002.  Based on the foregoing, the Board finds that 
the AMC complied with the Board's June 2004 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO or AMC provided 
the veteran with a copy of the October 1996 rating decision, 
July 1997 Statement of the Case (SOC), November 1998 SSOC, 
January 2002 SSOC, September 2002 SSOC, January 2005 SSOC, 
and March 2005 SSOC, which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach that decision.  The 
July 1997 SOC, January 2002 SSOC, September 2002 SSOC, and 
January 2005 SSOC, provided the veteran with notice of all 
the laws and regulations pertinent to his claim, including 
the law and implementing regulations of the VCAA.  

In correspondence dated in June 2004, the AMC advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence necessary to substantiate his 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to an increased disability rating.  The Board 
also recognizes that the VCAA notice specifically requested 
that the veteran provide any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Nevertheless, the case was reconsidered again in January and 
March 2005 and the SSOCs were provided to the veteran.  Also, 
the Board notes that the notice was provided by the AMC prior 
to the most recent transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO 
afforded the veteran VA examinations in March 1996, December 
1999, July 2002, and October 2003.  Lastly, the RO and AMC 
obtained VA treatment records.  The veteran has not made the 
RO, AMC, or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.


Procedural History/Evidence

In an October 1996 rating decision, the RO granted service 
connection for multiple arthralgia with low back pain and 
assigned a 20 percent rating under Diagnostic Code 5009, 
effective December 16, 1995, the day following the veteran's 
discharge from service.  The 20 percent disability rating has 
remained in effect.  It is also notable that service 
connection has been established for plantar fasciitis of the 
right foot, right and left knee patellofemoral pain syndrome, 
impingement syndrome of the right shoulder and adhesive 
capsulitis, major depression, and fibromyalgia.

The service medical records showed that the veteran was seen 
on many occasions for complaints of joint pain in his knees, 
back, ankles, hips, shoulders, elbows, and hands.  A 
consultation report noted an impression of "diffuse 
arthralgias and low back pain without clear evidence of an 
inflammatory arthropathy."   

The March 1996 VA spine examination report showed that the 
veteran denied that he currently experienced pain in his back 
but instead referred to discomfort in the middle of his spine 
with radiation to both legs associated with numbness and loss 
of circulation in the legs.  The physical examination 
revealed objective evidence of pain on motion on all 
movements of the lumbar spine.  The examiner noted that the 
veteran had full range of motion of the lumbar spine.  The 
examiner provided a diagnosis of lumbar paravertebral 
myositis. 

The March 1996 VA general examination report showed that the 
veteran complained of pain in his feet but chiefly in the 
right.  He complained of a grinding sensation of the ankle 
joints with flexion and pain in his low back.  The pain in 
his back was persistent and radiated to his left buttock and 
lower extremity.  The veteran weighed 192 pounds and he was 
well-nourished.  The physical examination revealed pain in 
the lumbar area on passive straight leg raising.  Forward 
flexion of the lumbar spine was to 80 degrees.  He was able 
to walk on his toes and heels without difficulty.

The March 1996 VA joints examination report showed that the 
veteran complained of pain in his right shoulder, elbow, and 
hand associated with numbness.  He had full range of motion 
of the right elbow and right hand.  Based on the examination 
findings, the examiner diagnosed right shoulder adhesive 
capsulitis and bilateral knee patellofemoral syndrome rather 
than arthralgia.  

In an April 1996 report, Dr. B.G. reported that the veteran 
was diagnosed with several ailments that included 
polyarthralgia.  Dr. B.G. noted that the veteran complained 
of moderate pain in all of his joints.  Dr. B.G. indicated 
that the veteran had gained 25 pounds in the past two years.  
Dr. B.G. related that the veteran was treated with rest, 
nonsteroidal anti-inflammatory drugs, physical therapy, 
muscle relaxants, and trigger points infiltration.  His 
response to treatment had been minimal.  During an eight hour 
work day, Dr. B.G. indicated that the veteran would be 
expected to tolerate less than two hours of walking, 
standing, and sitting; the veteran was partially restricted 
in climbing stairs or ladders.  Dr. B.G. noted that the 
veteran required rest periods hourly during the day.  A May 
1996 record noted that the veteran had diffuse 
polyarthralgia, low back pain, and cervico dorsal pain 
without clear evidence of an inflammatory arthropathy.  

A December 1999 VA spine examination report showed that the 
veteran complained of throbbing pain in his back.  He denied 
nocturnal excruciating pain, fecal or urinary incontinence, 
or weakness or numbness of the lower extremities.  He 
complained of two to three flare-ups per month that lasted 
all day long.  Precipitating factors included rainy weather, 
prolonged sitting and standing, and lifting heavy objects.  
Alleviating factors were Tylenol and rest with good relief.  
The physical examination revealed no spasms of the 
paravertebral muscles.  There was tenderness to palpation on 
the right at level S1.  There was symmetrical musculature of 
the back.  The straight leg raise test was negative.  On 
range of motion of the lumbar spine, flexion was to 70 
degrees, extension was to 10 degrees, lateral bending to the 
right and left was to 20 degrees, and rotation to the right 
and left was to 25 degrees.  The diagnosis was no pathology 
currently found.

A May 2001 VA radiograph report noted an impression of mild 
straightening of the normal lumbar lordosis, possibly due to 
muscle spasm.  

Private medical records from Dr. R.R. included an October 23, 
2001 disability certificate that noted that the veteran would 
be totally incapacitated from October 23, 2001 to October 31, 
2001 on account of left S1 root disease, herniated nucleus 
pulposus to be ruled out.  A November 1, 2001 disability 
certificate noted that the veteran was and would be totally 
incapacitated from October 31, 2001 to November 3, 2001 on 
account of his lumbar radiculitis.  A December 18, 2001 
disability certificate noted that the veteran would be 
totally incapacitated from December 18, 2001 to March 31, 
2002 on account of several disorders that included lumbar 
radiculitis secondary to herniated nucleus pulposus.

Records from Good Samaritan Hospital dated in January 2002 
noted that the veteran complained of "intense pain" in his 
lower back.  On range of motion of the "trunk," flexion was 
to 35 degrees with pain, extension was to 25 degrees with 
pain, lateral flexion on the right and left was to 30 
degrees, and rotation to the right and left was to 40 
degrees.  

Private medical records dated in March 2002 noted a 
diagnostic impression of lumbar radiculopathy, rule out disc 
herniation.  

In a March 2002 report, Dr. M.S. noted that a physical 
examination revealed moderate lumbar paravertebral muscle 
tenderness and spasm.  The veteran weighed 203 pounds.  

A June 2002 VA treatment record noted that the veteran had 
chronic back pain.  He weighed 201 pounds.  It was noted that 
range of motion was intact, muscle tone was adequate, and 
there was no gross motor or sensory deficit.  

Private medical records from Dr. R.R. included a June 13, 
2002 disability certificate that noted that the veteran was 
and would be totally incapacitated from May 1, 2002 to 
December 31, 2002 on account of several disorders that 
included lumbar radiculitis secondary to herniated nucleus 
pulposus.

A July 2002 VA examination report showed that the veteran 
currently complained of mild low back pain with radiation to 
the left buttock and left posterior knee associated with 
numbness of the last three toes.  He experienced no fecal or 
urinary incontinence.  He used Ultram with temporary pain 
control for two hours.  During the last year, he never went 
to the emergency room due to severe low back pain.  Although 
the veteran claimed that he was seen in Urgent Care of the VA 
Medical Center in October 2001, the examiner's review of 
electronic computer notes revealed no such visit on account 
of his low back disorder.  The examiner reported however that 
there were notations of multiple visits for physical therapy 
of his lower back.  He had no history of surgeries for his 
lumbar spine.  Precipitating factors for the low back pain 
were sweeping the house, bending, driving, getting on and off 
a vehicle, and using the toilet.  Alleviating factors were 
medications and exercises taught to him by the Physical 
Therapy Department.  As for his daily activities, due to his 
low back disorder, he could not wash the car, do daily 
chores, wash the windows, and assist with the household 
activities.  When asked how many times during the last year 
he had had an acute severe bout of low back pain that 
functionally impaired him, he reported that in January he had 
experienced severe pain that he treated by doubling the doses 
of his medications every six hours and he rested for two 
weeks.  

The examiner observed that the veteran was able to walk 
unassisted, but he used a four-point cane for support.  On 
range of motion of the lumbar spine, flexion, lateral 
flexion, and rotation were all to 20 degrees.  Extension was 
to 10 degrees.  As for whether range of motion was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups, the 
examiner commented that the veteran's low back disorder at 
that examination was "dormant."  The examiner noted that 
there was no objective evidence of painful motion on all 
movements of the lumbar spine.  There was no palpable 
lumbosacral spasm.  There was no weakness of the legs and 
lumbar muscle strength was graded as 5/5.  There was no 
tenderness to palpation in the lumbosacral paravertebral 
muscles.  There were no postural abnormalities of the back or 
fixed deformities.  There was no muscle atrophy of the lower 
extremities.  There was a negative straight leg raising test 
on the right leg and a positive straight leg raising test on 
the left leg.  The examiner diagnosed multiple arthralgias 
with low back pain, bilateral S1 radiculopathy by 
electromyograph (EMG) and nerve conduction studies (NCV).  
The examiner noted that a private magnetic resonance imaging 
(MRI) scan of the lumbar spine conducted in November 2001 
showed normal findings.  The examiner maintained that 
specialized studies such as an MRI of the lumbar spine did 
not support an EMG diagnosis of radiculopathy.  

In an October 2002 report, Dr. M.S. noted that the veteran 
had lumbar radiculopathy and several other disorders.  Dr. 
M.S. reported that the veteran was and would be totally 
disabled from October 23, 2001 to December 31, 2003.

In a brief January 2003 note, Dr. E.G. reported that the 
veteran had osteoarthritis in his lumbar spine and several 
other problems.  Dr. E.G. noted that the veteran was unable 
to do "any work." 

A VA treatment record dated in June 2003 noted that the 
veteran weighed 194 pounds.  
 
The October 2003 VA examination report noted that the veteran 
complained of multiple body aches and pains with migrating 
pain in the joints of his upper and lower extremities.  He 
complained of increased pain with "life stressors" and 
migrating stiffness.  He complained of sleep disturbances on 
account of pain and that he experienced a tired sensation 
when he awakened in the morning.  He maintained that he had a 
decrease in his energy level and that he experienced 
depression, anxiety, and frequent headaches.  He complained 
of paresthesias of the lower extremities.  He indicated that 
he was unable to walk at times due to pain and a decreased 
energy level.  He maintained that he was unable to shop for 
food or clothes secondary to the pain and weakness.  He also 
had constipation and/or diarrhea at times.  The examiner 
reported that on physical examination, the veteran complained 
of diffuse tender points.  The examiner provided a diagnosis 
of fibromyalgia.

A May 2004 VA treatment record noted that the veteran weighed 
202 pounds.  VA treatment records dated through to September 
2004 showed that the veteran was followed for fibromyalgia.  


Analysis

The veteran's service-connected multiple arthralgia with low 
back pain is rated under Diagnostic Code 5009 as a disorder 
closely related to a type of arthritis.  38 C.F.R. § 4.20 
(2005).  Diagnostic Code 5009 directs that the Board rate the 
disability as rheumatoid arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5009 (2005).  
Under Diagnostic Code 5002 (rheumatoid arthritis as an active 
process), a 20 percent rating is prescribed for one or two 
exacerbations a year in a well-established diagnosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2005).  A 40 percent 
rating is prescribed for symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year.  Id.  A 60 percent rating 
is prescribed where the evidence demonstrates symptomatology 
less than the criteria for 100 percent, but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  Id.  
A 100 percent rating is prescribed for constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  Id. 
For chronic residuals of rheumatoid arthritis such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is to be rated under the appropriate 
diagnostic codes for the specific joints involved.  Id.  In 
addition, the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Id. 

The medical evidence shows that the veteran's service-
connected multiple arthralgia with low back pain does not in 
and of itself produce definite impairment of the veteran's 
health.  Medical evidence dating from 1996 to 2004 does not 
document that the veteran has been medically determined as 
having lost an unhealthy amount of weight.  The medical 
evidence does not show that the veteran suffers from anemia.  
Nor does the evidence objectively demonstrate that the 
veteran suffers from incapacitating exacerbations occurring 
three or more times a year.  At the December 1999 VA 
examination, the veteran complained that he experienced two 
to three flare-ups per month but this is not supported by the 
medical evidence of record either in frequency or severity.  
Additionally, in all disability certificates provided, Dr. 
R.R. reported that the veteran was totally incapacitated on 
account of several disorders but did not specify as to 
whether the severity of the veteran's service-connected 
disability alone rendered him incapacitated.  Service 
connection has not been established for S1 root disease, 
herniated nucleus pulposus, or lumbar radiculitis, so 
evidence reportedly showing that any of these disorders 
rendered the veteran incapacitated for any period of time 
cannot support a finding that the veteran's service-connected 
multiple arthralgia with low back pain is productive of 
chronic recurring incapacitating episodes.  Dr. M.S.'s 
October 2002 report does not support the veteran's claim for 
the same reasons.  

It is also clearly evident that symptoms initially clinically 
attributed to multiple arthralgia overlap with symptoms that 
have been clinically attributed to fibromyalgia.  The veteran 
has complained of multiple joint pain to include low back 
pain since service-which formed the basis for the initial 
award of service connection for arthralgia.  The October 2003 
VA examination report showed that the veteran continued to 
complain of multiple joint pain but additionally complained 
of exacerbations due to "life stressors" and associated 
stiffness, sleep disturbances, fatigue, depression, anxiety, 
headaches, paresthesias, constipation, etc., which the 
examiner diagnosed as fibromyalgia.  The complained of 
symptoms were consistent with the criteria associated with a 
40 percent rating under Diagnostic Code 5025 (fibromyalgia), 
and consequently, formed the basis for which the RO awarded 
the veteran a maximum rating of 40 percent for his 
fibromyalgia.  Thus, the veteran is currently being 
compensated for multiple joint pain or arthralgia with low 
back pain under two diagnostic codes.  The pyramiding rule 
prohibits duplicate ratings for the same functional 
impairment by using different diagnostic codes.  See 38 
C.F.R. § 4.14 (2005); Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994); Brady v. Brown, 4 Vet. App. 203, 206-7 (1993) 
(providing that the assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits).  The Board will not disturb the RO's assigned 
dual ratings in the instant case even though it appears that 
such ratings for multiple joint pain may violate the rule 
against pyramiding.  For all of the foregoing reasons, the 
Board finds that the veteran's overall impairment from 
multiple arthralgia with low back pain is no worse than 
reflected in the currently assigned 20 percent rating under 
Diagnostic Code 5009.  

The veteran's multiple arthralgia with low back pain has not 
been shown to be manifested by greater than the criteria 
associated with a 20 percent rating during any portion of the 
appeal period.  Accordingly, a staged rating is not in order 
and a 20 percent rating is appropriate for the entire period 
of the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Any limits on the veteran's employability due to his multiple 
arthralgia with low back pain have been contemplated in a 20 
percent rating under Diagnostic Code 5009.  Moreover, the 
Board notes that the veteran is currently in receipt of a 
total disability rating based on individual unemployability 
due to his service-connected disabilities.  The evidence also 
does not reflect that the veteran's arthralgia has 
necessitated any frequent periods of hospitalization during 
the appeal period.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A higher initial rating in excess of 20 percent for service-
connected multiple arthralgia with low back pain is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


